PER CURIAM.
WHEREAS, the judgment of this court was entered on November 20, 1962 (Fla. App., 146 So.2d 591) reversing the decree of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 15, 1963 (159 So.2d 465) and mandate dated January 30, 1964, now lodged in this court, quashed this court’s judgment •of reversal and remanded the cause for further proceedings consistent with the said ■opinion and judgment of the Supreme Court ■of Florida;
And it appearing that the questions presented on appeal which were not ruled on by this court in its initial consideration of the .appeal have, following receipt of the man■date of the Supreme Court of Florida, been ■considered by the court without oral argument and found to furnish no basis for reversal ;
Now, therefore, it is Ordered that the mandate of this court issued in this cause on December 4, 1962 is withdrawn, the opinion and judgment of this court filed November 20, 1962 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the decree of the Circuit Court appealed from in this cause is affirmed. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.)